Brace, J.
This is an action to recover damages in the sum of $1,500, sustained by the plaintiff in consequence of the overflowing of his lands in Ray county by the waters of Rollins creek. The finding and judgment of the trial court were for defendant.
The petition is in two counts. In the first the plaintiff charges that the defendant, after, having changed the natural course of said creek into a new channel prepared therefor, failed to keep the embankments thereof in repair, so that in the month of July, 1893, the waters of said creek escaped therefrom and flowed over the premises of the plaintiff to his damage in the sum of $1,500. The second count predicates a right of recovery for the same amount for the same injuries, from the bame overflow, upon the alleged neg*187•ligence of the defendant in permitting said artificial channel to become filled up, and in permitting the said embankment to become out of repair.
So that both counts seek a single recovery of $1,500, for the same injuries, and the amount in dispute is less than $2,500, and no other ground for the jurisdiction of this court appearing in the record, this cause is within the jurisdiction of the Kansas City court of appeals, to which it ought to be transferred, and it is accordingly so ordered.
All concur.